—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Zoning Board of Appeals of the Town of Orangetown dated January 7, 1998, which, after a hearing, determined that the petitioner was required to obtain a building permit to erect a barrier, the appeal is from a judgment of the Supreme Court, Rockland County (Sherwood, J.), dated August 11, 1998, which, inter alia, confirmed the determination and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The determination of the Zoning Board of Appeals of the Town of Orangetown that the barrier erected by the petitioner was a fence which requires an application for a building permit was in accordance with the language of the Zoning Code (see, Zoning Code of Town of Orangetown §§ 5.226, 10.221, 11.2).
The petitioner’s remaining contentions are without merit. Altman, J. P., Florio, H. Miller and Schmidt, JJ., concur.